Dissenting Opinion by:
SARAH B. DUNCAN, Justice,
joined by Justice ANGELINI.
S.F. preserved his right to appeal the trial court’s suppression ruling by timely filing a motion specifying his complaint and obtaining a ruling on his motion on the record. See Tex. R. App. P. 33.1(a). There fore, unlike the majority, I would not hold S.F.’s guilty plea was rendered involuntary by an erroneous belief that he could appeal the suppression ruling or, on that basis, reverse the trial court’s judgment and remand the cause for further proceedings. Nor would I reverse on unassigned error, as the majority claims. Rather, in the interest of justice and as expressly permitted by our rules of procedure, I would afford S.F. an opportunity to file a supplemental brief addressing the merits of the suppression ruling See Tex. R. App.P. 38.7, 38.9(b). I therefore respectfully dissent from the majority’s judgment reversing the trial court’s judgment and remanding the cause for further proceedings.
S.F.’s brief assumes, and the majority holds, S.F. waived his right to appeal the trial court’s suppression ruling because he entered a negotiated guilty plea and then stipulated to the evidence against him and the Texas Family Code does not expressly *392permit a juvenile defendant to appeal under these circumstances. In reaching this conclusion, both S.F. and the majority rely upon the only opinion to address the issue—In re R.S.C., 940 S.W.2d 750, 753 (Tex.App.—El Paso 1997, no writ). I disagree with this holding. This court has the power to hold S.F. did not waive appellate review of the trial court’s suppression ruling, and it should do so for reasons of fairness and judicial economy.
S.F. signed a “Written Waiver and Consent to Stipulation of Testimony”; a “Jury Waiver”; a “Court’s Admonishments and Respondent’s Waiver and Affidavit of Admonitions,” which included a paragraph explaining “Plea Bargaining”; and a “Plea Bargain,” in which S.F. “agree[d], that in exchange for [his] agreement to plead true, to allow the State to prove its case by means of written stipulations,” the State would recommend probation. In addition, the trial judge signed an “Order Approving Plea and Jury Waiver” and expressly stated on the record S.F. “[has] the right to appeal the motion to suppress” and to the appointment of appellate counsel. Given these circumstances, if this were a criminal case, S.F. would be entitled to appeal the merits of the trial court’s ruling on his motion to suppress after he stipulated to the evidence against him. See Statman v. State, 740 S.W.2d 464, 466 (Tex.Crim.App.1987); Tex.R.App. P. 25.2(b)(3). But this is not a criminal case. Rather, this is a quasi-criminal juvenile case, and the majority holds S.F. waived his right to appeal the suppression ruling because the Texas Family Code — unlike Statman and Rule 25.2(b)(3) — does not expressly permit a juvenile to appeal the trial court’s suppression ruling after he enters a negotiated guilty plea and stipulates to the evidence against him. I disagree with this reasoning and the holding to which it leads.
The limited right to appeal established in Rule 25.2(b)(3) and its predecessor, Rule 40(b)(1), derives from article 44.02 of the Texas Code of Criminal Procedure. Flowers v. State, 935 S.W.2d 131, 132 (Tex.Crim.App.1996). Article 44.02 permitted a defendant to appeal certain pretrial rulings (like suppression rulings) after he pleaded guilty and stipulated to the evidence against him. See id. Article 44.02 was made necessary by, and was enacted to reverse in part, the judicially-created rule of waiver established in Helms v. State, 484 S.W.2d 925 (Tex.Crim.App.1972). See Flowers, 935 S.W.2d at 132. Under Helms, a defendant who knowingly and voluntarily pleaded guilty and then stipulated to the evidence against him waived “all nonjurisdictional defects that occurred prior to the entry of the guilty plea.” Id.
There is no equivalent of Helms in civil law generally or in juvenile law in particular. Consequently, there is no need for a civil or juvenile equivalent of Rule 25.2(b)(3). Rather, we must determine whether S.F. waived his right to appeal the trial court’s suppression ruling by reference to the rules of procedure generally, as well as the common law. Cf. In re C.O.S., 988 S.W.2d 760, 765 (Tex.1999) (Texas Rules of Appellate Procedure apply in juvenile cases, although they are “general rules[] and cannot be applied across the board in juvenile proceedings”). As a general rule, in civil cases, error may be preserved by timely filing a motion specifying the complaint and obtaining a ruling on the record. Tex.R.App. P. 33.1(a). Both requirements were met by S.F.: He filed a motion to suppress and obtained a ruling on his motion on the record. No more is required.
Because S.F. preserved his right to appeal the merits of the trial court’s suppression ruling, I would not hold his plea was involuntary, as the majority does, nor would I, on that basis, reverse the trial court’s judgment and remand the cause for further proceedings. But I also would not hold S.F. waived the merits of the suppression ruling and, on that basis, affirm the trial court’s judgment. S.F.’s reliance on R.S.C. — the only case to address this issue — was both rational and reasonable. *393Therefore, in the interest of justice, I would afford him an opportunity to brief the merits of the trial court’s suppression ruling. It is this course of action the majority characterizes as “groping into the murky netherworld of unassigned error.” In re S.F., 2 S.W.3d 389 (Tex.App.—San Antonio 1999). I again disagree. The course of action I advocate would not reverse on unassigned error; it would simply afford S.F. an opportunity to assign error to the trial court’s suppression ruling. To afford this opportunity to S.F. is consistent with the rules and the policies that underlie them. See Tex.R.App. P. 38.7 (“A brief may be amended or supplemented whenever justice requires, on whatever reasonable terms the court may prescribe.”); Tex. R.App. P. 38.9(b) (“If the court determines, either before or after submission, that the case has not been properly presented in the briefs, or that the law and authorities have not been properly cited in the briefs, the court may postpone submission, require additional briefing, and make any other order necessary for a satisfactory submission of the case.”); Verburgt v. Darner, 959 S.W.2d 615, 616 (Tex.1997). I therefore respectfully dissent.